                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JOHN CARTER,

                       Plaintiff,                                7:19CV5011

        vs.
                                                                   ORDER
AMBER DAVIS, an individual; GARY
BURKE, an individual; MICHELLE SMITH,
and DEBORAH STAMM,

                       Defendants.


       THIS MATTER came before the Court upon Plaintiff’s Motion for Emergency

Telephonic Ex-Parte Hearing for Injunctive Relief (Filing No. 4) on the levy against

Plaintiff’s wages on October 7, 2019. The Court being duly advised in the premises finds

that the Motion for an ex-parte telephonic hearing should be DENIED at this time. Further

the Court finds the Plaintiff will NOT suffer great and irreparable injury if a preliminary

injunction is not granted until the Court can hold a telephonic hearing on these issues with

all parties.   The Court will schedule a telephonic hearing for October 10, 2019 at 2:30

PM. Further, the parties are ordered to brief this matter prior to the hearing.

       THEREFORE, the Plaintiff’s motion for an ex parte hearing is denied. Filing No.

4. The Court will hold a telephonic hearing in this case. The telephonic hearing is

scheduled for October 10, 2019 at 2:30 PM. The parties are ordered to provide the Court

with a brief prior to the hearing.

       Dated this 7th day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
